UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 11-K (Mark One): [ X ] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the plan year ended December 31, 2001 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-14097 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: SAUER-DANFOSS LaSALLE FACTORY EMPLOYEE SAVINGS PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Sauer-Danfoss Inc. 2800 East 13th Street Ames, IA 50010 REQUIRED INFORMATION The following plan financial statements, schedules, and reports have been prepared in accordance with the financial reporting requirements of ERISA. 1. Financial Statements: Report of Independent Auditors, KPMG LLP Statements of Net Assets Available for Benefits as of December 31, 2001 and 2000 Statements of Changes in Net Assets Available for Benefits for the years ended December 31, 2001 and 2000 Notes to Financial Statements Supplemental Schedules: Schedule of Assets Held for Investment Purposes as of December 31, 2001 2. Exhibits: Consent of KPMG LLP, Independent Auditors SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Plan Administrator has duly caused this annual report to be signed on its behalf by the undersigned, hereunto duly authorized. Dated: June 26, 2002 SAUER-DANFOSS LaSALLE FACTORY EMPLOYEE SAVINGS PLAN By: Sauer-Danfoss (US) Company Plan Administrator By: Kenneth D. McCuskey Kenneth D. McCuskey Vice President - Finance SAUER-DANFOSS LASALLE FACTORY EMPLOYEE SAVINGS PLAN Financial Statements and Schedule December 31, 2001 and 2000 (With Independent Auditors Report Thereon) SAUER-DANFOSS LASALLE FACTORY EMPLOYEE SAVINGS PLAN Table of Contents Page Independent Auditors Report 1 Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Schedule 1 ScheduleH Line 4i  Schedule of Assets Held for Investment Purposes 8 Independent Auditors Report Employee Benefit Committee Sauer-Danfoss LaSalle Factory Employee Savings Plan: We have audited the accompanying statements of net assets available for benefits of the
